TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED MARCH 31, 2021



                                   NO. 03-21-00057-CR


                           Kirk Wayne McBride, Sr., Appellant

                                              v.

                                The State of Texas, Appellee




       APPEAL FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE SMITH




This is an attempted appeal in CR94-311. Having reviewed the record, it appears that the Court

lacks jurisdiction over this appeal. Therefore, the Court dismisses the appeal for want of

jurisdiction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.